Citation Nr: 0330674	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for spondylolisthesis, 
L5-S1, with spina bifida occulta.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes cavus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from December 1975 to April 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO determined that new and material 
evidence had not been presented to reopen claims of service 
connection for spondylolisthesis, L5-S1, with spina bifida 
occulta and for pes cavus.  

In his substantive appeal to the Board (VA Form 9) received 
in October 2002, the veteran requested a hearing in 
Washington, D.C., before the Board.  However, he 
subsequently provided a signed statement, dated in February 
2003, indicating that financial and health constraints 
precluded him from coming to a hearing scheduled at the 
Board for March 12, 2003.  Therefore, the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.702(e) 
(2003).


REMAND

In his application to reopen his service connection claims, 
received in June 2001, the veteran indicated he receives 
disability benefits from the Social Security Administration 
(SSA).  VA's duty to assist includes obtaining records from 
SSA.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  

In this case, the RO's October 18, 2001, letter informing 
the veteran of his rights in the VA claims process stated 
that he had 60 days (i.e., until December 17, 2001) from the 
mailing of that letter to provide additional evidence in 
support of his claims.  The 60-day response period is 
invalid for the same reasons as the 30-day response period 
that was invalidated in the PVA case cited above.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.

2.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  Then determine whether new and 
material evidence has been submitted to 
reopen the claims at issue.  If any 
benefit sought on appeal is not granted, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



